--------------------------------------------------------------------------------

Exhibit 10.10


PATENT LICENSE AND SETTLEMENT AGREEMENT
 
This Patent License and Settlement Agreement, effective as of July 1, 2007
(hereinafter, "Effective Date"), is made by and between Health Discovery
Corporation ("HDC"), a Texas corporation having its principal place of business
at 2 East Bryan Street, Savannah, GA 31405, and Ciphergen Biosystems, Inc.
(“Ciphergen”), a Delaware corporation having its principal place of business at
6611 Dumbarton Circle, Fremont, CA 94555 (referred to herein collectively as
“the Parties” and individually as a “Party”).


RECITALS


WHEREAS, the Parties have been involved in litigation concerning, among other
things, the alleged infringement by Ciphergen of certain patents owned by HDC
and related counterclaims asserted by Ciphergen in Health Discovery Corporation
v. Ciphergen Biosystems, Inc. Case No. 07-00285-CRB, pending as of the Effective
Date in the United States District Court for the Northern District of California
(“Pending Litigation”); and


WHEREAS, Ciphergen and HDC, wishing to avoid the expense of further litigation,
have agreed to settle such Pending Litigation pursuant to the terms set forth
below without either Party making any admission of any liability and, as part of
the settlement, HDC has agreed, among other things, to grant to Ciphergen
certain licenses, releases, and immunities from suit with respect to certain
patents, and Ciphergen has agreed to pay certain fees and to grant HDC certain
releases from suit with respect to its counterclaims.


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and other terms and conditions contained herein, the sufficiency of
which is hereby acknowledged, the Parties hereto agree as follows:
 
ARTICLE I. DEFINITIONS


As used in this Agreement, the following terms, whether used in singular or in
plural, shall have the respective meanings set forth below:


1.1 “Change in Control” with respect to Ciphergen means (a) any consolidation or
merger of Ciphergen with or into any other entity in which the holders of
Ciphergen’s outstanding shares immediately before such consolidation or merger
do not, immediately after such consolidation or merger, retain stock
representing a majority of the voting power of the surviving entity or stock
representing a majority of the voting power of an entity that wholly owns,
directly or indirectly, the surviving entity; (b) the sale, transfer or
assignment of securities of Ciphergen representing a majority of the voting
power of all Ciphergen’s outstanding voting securities to an acquiring party or
“group” (as defined under the Securities Exchange Act of 1934, as amended); (c)
the sale of all or substantially all of Ciphergen’s business or assets; or (d)
any series of related transactions that would fall within clause (a), (b) or (c)
above if viewed as a single transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2 "Valid Patent Claim" shall mean a claim of an issued, maintained, and
unexpired patent included within the Licensed Patents, which has not been
revoked or held unenforceable or invalid by a final decision of a court or other
governmental agency of competent jurisdiction having authority over said patent
and that final decision is not appealed or is unappealable, and which has not
been admitted to be invalid or unenforceable through reissue, disclaimer or
other similar means.


ARTICLE II. RELEASES AND SETTLEMENT


2.1 Mutual Release. Each Party, on behalf of itself and its affiliates, agents,
officers, directors, shareholders, employees, successors and assigns
(“Associated Parties”), hereby irrevocably releases and forever discharges each
other Party and its affiliates, agents, officers, directors, shareholders,
employees, scientific advisory board members, attorneys, successors, assigns,
and heirs (collectively, “Released Parties”) of and from any and all claims,
counterclaims, demands, actions, causes of action, damages, liabilities, losses,
payments, obligations, costs and expenses (including, without limitation,
attorneys’ fees and costs) of any kind or nature, past or present, fixed or
contingent, direct or indirect, in law or equity, several or otherwise, known or
unknown, suspected or unsuspected, that arise from or relate in any way to any
act or omission committed by a Party prior to the Effective Date (“Released
Claims”). The foregoing release shall not apply to each Party’s obligations
required to be performed under this Agreement and shall not apply to any
activity that continues beyond the Effective Date.


2.2 Waiver. Each Party, on behalf of itself and its Affiliates, agents,
representatives, officers, directors, shareholders, employees, attorneys,
advisors, insurers, successors and assigns, hereby irrevocably and forever
waives all rights it may have arising under California Civil Code Section 1542
(or any analogous requirement of law) with respect to the foregoing release.
Each Party understands that Section 1542 provides that:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


Each Party acknowledges that it has been fully informed by its counsel
concerning the effect and import of this Agreement under California Civil Code
Section 1542 and other requirements of law.


2.3 Dismissal of Pending Litigation. Within ten (10) days after the Effective
Date, the Parties shall cause to be completed, executed and filed with the
applicable court a stipulated dismissal with prejudice of the Pending Litigation
consistent with this Agreement and in the form attached hereto as Attachment B
(the “Dismissal”).


2.4 No Admission. This Agreement is entered into in order to compromise and
settle disputed claims, without any acquiescence on the part of any Party as to
the merit of any claim, defense, affirmative defense, counterclaim, liabilities
or damages related to any patent rights and/or the Pending Litigation. Neither
this Agreement nor any part thereof shall be, or be used as, an admission of
infringement or liability by anyone, at any time for any purpose.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III. LICENSE GRANT


3.1 License: HDC grants to Ciphergen a worldwide, non-exclusive, fully paid-up,
royalty-free license to the patents and pending patent applications (“the
Licensed Patents”) identified in attached Schedule A, including any divisionals,
continuations or continuations-in-part of the Licensed Patents to the extent
that they have claims covering the Licensed Field, which is defined as follows:


(a)  Manufacture, offer for sale, sale, use and/or importation of SELDI-based
mass spectrometers and  Associated Software, which is defined as the software
developed and sold by Ciphergen under the trademarks ProteinChip® Software,
Biomarker Patterns™ Software, and CiphergenExpress™ Software (whether done by
Ciphergen or by a third party on Ciphergen’s behalf). Customers of Ciphergen
will have an implied license to utilize the Licensed Patents when using SELDI
instruments purchased from Ciphergen  with the Associated  Software, but will
have no separate right to use Support Vector Machine (SVM)  technology as
claimed in the Licensed Patents apart from their use of the SELDI-based mass
spectrometers  with the Associated Software, which expressly excludes the
addition or substitution  of third party-based SVM technology to or for  the
Associated Software;


(b)  Use of SVM software in conjunction with a SELDI-based mass spectrometer by
Ciphergen and/or a research institution(s), pursuant to or in connection with a
collaboration between Ciphergen and such research institution(s) and primarily
for Ciphergen’s benefit; and


(c)  Development, clinical testing and/or commercialization of tests or test
kits, utilizing the methods described in paragraph 3.1(b), which are
commercialized by Ciphergen and/or subsequently transferred by Ciphergen to a
Ciphergen partner or third party for commercialization.


3.2 Assignment: Ciphergen may not assign its rights under this Agreement without
the written consent of HDC, with the exception that Ciphergen may assign its
rights under this agreement to a wholly-owned subsidiary without HDC’s consent.
Any assignment hereunder of Ciphergen’s obligations under this Agreement shall
specifically obligate the assignee to perform the payment obligations under
Article IV.


ARTICLE IV. FEES


4.1 Fees. In exchange for the grant by HDC of the license as described above and
the covenants contained herein, Ciphergen shall pay HDC the sum of $600,000 over
a two year period. The payment by Ciphergen to HDC is agreed to be on the
following schedule:


Event
Amount
Signing of the License Agreement
$200,000
3 Months After Signing
$100,000
12 Months After Signing
$150,000
24 Months After Signing
$150,000
Total:
$600,000

 
 
 

--------------------------------------------------------------------------------

 
 
and be made by wire transfer of immediately available funds to:


WIRING INSTRUCTIONS
                                                                                                       _____________________


Name of Bank:               _________________
                                                                                                  
_________________
                                                                                                  
_________________
 
Bank ABA Routing No.:                                    _________________


Bank Account No.:                                             _________________


Bank Account Name:                                         _________________
                                                                                               _________________


Contact:                                                               _________________
                                                                                               _________________


4.2 Late Payments. Payments late by more than forty-five (45) days shall bear an
interest at the rate of 2% over the prime rate in effect at Citibank, Manhattan
on the due date, not to exceed the maximum rate permitted by law. Payments late
by more than sixty (60) days shall be deemed to be a breach of this Agreement
and shall immediately terminate any sublicenses granted by Ciphergen hereunder,
any implied licenses enjoyed by Ciphergen’s customers, and the provisions of
Article 7.1.


ARTICLE V. TERM AND TERMINATION


5.1 Termination and Expiration. This Agreement shall be effective as of the
Effective Date, even though necessary ratifying signatures may be at a later
date, and shall remain in full force and effective until expiration of the last
Valid Patent Claim.


5.2 Impact of Change in Control. Upon a change in control, the successor in
interest shall fulfill all obligations Ciphergen has under this Agreement and
shall acquire the rights Ciphergen has under this Agreement pursuant to Article
III.


5.3 Insolvency. Should Ciphergen (a) become insolvent or unable to pay its debts
as they mature, or (b) make an assignment of substantially all of its business
assets for the benefit of creditors, or (c) permit or procure the appointment of
a receiver for substantially all of its business assets, or (d) become the
subject of any bankruptcy, insolvency or similar proceeding and be unable to
perform its obligations hereunder, then HDC may at any time thereafter on
written notice to Ciphergen, effective forthwith, cancel this Agreement and any
sublicenses granted by Ciphergen hereunder, any implied licenses enjoyed by
Ciphergen’s customers, and negate the releases and discharges granted by HDC
pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI. REPRESENTATIONS, WARRANTIES AND COVENANTS


6.1 HDC Representations, Warranties and Covenants. HDC represents, warrants and
covenants that (a) HDC has the full power to enter into this Agreement and to
perform its obligations hereunder; (b) HDC is the owner of the entire right,
title and interest in and to the Licensed Patents; (c) HDC has the sole right
and authority to enter into this Agreement and grant the rights, licenses,
releases and immunities granted hereunder, without the need for any licenses,
releases, consents, approvals or immunities not yet granted or obtained; (d) HDC
has not previously granted and shall not grant any rights in the HDC Licensed
Patents in the Licensed Field that are inconsistent with the rights and licenses
granted to Ciphergen herein or that would cause Ciphergen not to have a fully
paid-up, worldwide, non-exclusive, right and license under the Licensed Patents
in the Licensed Field; and (e) Attachment A includes all patents and patent
applications within the Licensed Field existing as of the Effective Date.


6.2 Ciphergen Representations, Warranties and Covenants. Ciphergen represents,
warrants and covenants that (a) Ciphergen has the full power to enter into this
Agreement and to perform its obligations hereunder; and (b) Ciphergen represents
that it has no interest in and no claim to any of the Licensed Patents except as
expressly granted in this Agreement.


6.3 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTIONS 6.1 and 6.2
OF THIS AGREEMENT, NO PARTY MAKES ANY OTHER REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS OR IMPLIED.


ARTICLE VII. MISCELLANEOUS PROVISIONS


7.1 Covenant not to Sue: HDC agrees that neither HDC nor any affiliate of HDC
will sue Bio-Rad, any Bio-Rad affiliate or any third party acting on Bio-Rad’s
behalf (including Salford Systems), for its manufacture, offer for sale, sale,
use, and importation of SELDI-based mass spectrometers when used with the
Associated Software. Nothing herein, however, gives Bio-Rad any separate right
to use Support Vector Machine technology as claimed in the Licensed Patents
apart from the SELDI-based mass spectrometers and Associated Software and the
SELDI instrumentation business that Bio-Rad acquired from Ciphergen, which
expressly excludes the addition or substitution of third party-based SVM
technology to or for the Associated Software. This covenant shall be binding
upon, and inure to, the benefit of the parties, their successors, assigns and
executors, administrators, personal representatives and heirs. Further, this
covenant not to sue is intended to “run with” the patent rights in question.
Accordingly, if HDC assigns such patent rights or any right to enforce such
patent rights to any third party, the relevant assignment agreement shall
include a provision pursuant to which the assignee agrees that its ownership of
such patent rights is subject to, and it will comply with and honor, the
covenants set forth herein.


7.2 Agreement to Arbitrate: Any dispute arising out of or related to this
Agreement shall be addressed diligently and in good faith by the Parties. In the
event such dispute cannot be resolved within (30) days from the date on which
either Party notified the other Party in writing of such dispute (or such longer
time as agreed upon by the Parties), the matter shall be submitted to binding
arbitration. For this purpose, HDC and Ciphergen agree to forgo a jury trial and
arbitrate any future dispute related to this Agreement in San Francisco,
California, before a single arbitrator that is acceptable to both Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
7.3 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware (without
giving effect to the laws, rules or principles thereof regarding conflict of
laws); provided, however, that all questions with respect to the interpretation
of the claims and the validity of any patents or patent applications shall be
determined in accordance with the laws of the respective country in which such
patents or patent applications shall have been granted or filed, as applicable.
 
7.4 Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be in writing, shall reference this Agreement and
shall be deemed to be properly given: (a) when delivered personally; (b) when
sent by facsimile, with written confirmation of receipt; (c) five (5) business
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) two (2) business days after deposit with a
private industry express courier, with written confirmation of receipt. All
notices shall be sent to the address set forth below (or to such other address
or person as may be designated by a Party by giving written notice to the other
Party pursuant to this section).
 
Health Discovery Corporation
Ciphergen Biosystems, Inc.
Attention: Chief Executive Officer
Attention: President and Chief Executive Officer
2 East Bryan Street
6611 Dumbarton Circle
Savannah, GA 31401
Fremont, CA 94555

 
7.5 Waiver. A waiver, express or implied, by either HDC or Ciphergen of any
right under this Agreement or of any failure to perform or breach hereof by the
other Party hereto shall not constitute or be deemed to be a waiver of any other
right hereunder or of any other failure to perform or breach hereof by such
other Party, whether of a similar or dissimilar nature thereto.
 
7.6 Severability. If any provision of this Agreement is unenforceable or invalid
under any applicable law or is so held by applicable court decision, such
unenforceability or invalidity shall not render this Agreement unenforceable or
invalid as a whole, and, in such event, such provision shall be changed and
interpreted so as to best accomplish the objectives of the Parties within the
limits of applicable law or applicable court decision.
 
7.7 Force Majeure. In the event any Party hereto is prevented from or delayed in
the performance of any of its obligations hereunder by reason of acts of God,
war, strikes, riots, storms, fires or any other cause whatsoever beyond the
reasonable control of the Party, the Party so prevented or delayed shall be
excused from the performance of any such obligation to the extent and during the
period of such prevention or delay.
 
7.8 Cumulative Remedies. The rights and remedies of the Parties as set forth in
this Agreement are not exclusive and are in addition to any other rights and
remedies now or hereafter provided by law or at equity.
 
 
 

--------------------------------------------------------------------------------

 
 
7.9 Captions and Headings. The captions and headings used in this Agreement are
inserted for convenience only, do not form a part of this Agreement, and shall
not be used in any way to construe or interpret this Agreement.
 
7.10 Construction. This Agreement has been negotiated by the Parties and shall
be interpreted fairly in accordance with its terms and without any construction
in favor of or against any Party.
 
7.11 Counterparts. This Agreement may be executed (including, without
limitation, by facsimile signature) in one or more counterparts with the same
effect as if the parties had signed the same document. Each counterpart so
executed shall be deemed to be an original, and all such counterparts shall be
construed together and shall constitute one Agreement.
 
7.12 Entire Agreement; Amendment. This Agreement, including the Exhibit(s)
attached hereto which are incorporated herein by reference, constitutes the
entire understanding and only agreement between the Parties with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
negotiations, representations, agreements and understandings, written or oral,
that the Parties may have reached with respect to the subject matter hereof. No
agreements altering or supplementing the terms hereof may be made except by
means of a written document signed by the duly authorized representatives of
each of the Parties hereto.
 
 
IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be signed
in duplicate by their duly authorized officers.


HEALTH DISCOVERY CORPORATION


Agreed by: /s/ Stephen D. Barnhill
Printed Name: Stephen D. Barnhill
Title: Chief Executive Officer
Date: July 10, 2007


CIPHERGEN BIOSYSTEMS, INC.


Agreed by: /s/ Gail S. Page
Printed Name: Gail S. Page
Title: Chief Executive Officer
Date: July 5, 2007
 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT A
 
Licensed Patents
 
LICENSED INTELLECTUAL PROPERTY
Country/
Region
Patent/Publication/
Application No.
Description
U.S.
6,128,608
Enhancing Knowledge Discovery Using Multiple Support Vector Machines
U.S.
6,427,141
Enhancing Knowledge Discovery Using Multiple Support Vector Machines
U.S.
6,658,395
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
U.S.
6,760,715
Enhancing Biological Knowledge Discovery Using Multiple Support Vector Machines
U.S.
6,789,069
Method of Identifying Patterns in Biological Systems and Method of Uses
U.S.
6,882,990
Method of Identifying Biological Patterns Using Multiple Data Sets
Australia
764897
Pre-processing and Post-processing for Enhancing Knowledge Discovery Using
Support Vector Machines
Australia
780050
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
China
ZL00808062.3
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
Europe
1192595
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
Norway
319,838
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
South Africa
00/7122
Pre-processing and Post-processing for Enhancing Knowledge Discovery Using
Support Vector Machines
Canada
2,330,878
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
Europe
1082646
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
Hong Kong
011065063
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
India
2000/00580
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
Canada
2,371,240
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
India
2001/01329
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
Israel
146705
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
Japan
2000-620577
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
South Korea
7015064/2001
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
Canada
2,388,595
Method of Identifying Patterns in Biological Systems and Method of Uses
Europe
1236173
Method of Identifying Patterns in Biological Systems and Method of Uses
Germany
60024452
Method of Identifying Patterns in Biological Systems and Method of Uses (German
patent from EP1236173)
Japan
2001-534088
Method of Identifying Patterns in Biological Systems and Methods of Uses

 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT B
 
Dismissal
 
 